Citation Nr: 1003455	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-07 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee strain.

2.  Entitlement to service connection for left knee strain.

3.  Entitlement to service connection for low back strain.

4.  Entitlement to service connection for situational anxiety 
(claimed as chest pain).

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 2002.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a November 2002 rating 
decision, in which the RO denied the Veteran's claims of 
entitlement to service connection for bilateral knee strain, 
low back strain, situational anxiety (claimed as chest pain), 
and headaches.  The Veteran perfected a timely appeal of 
these determinations to the Board.

In June 2006, the Board remanded the case for further notice 
and development to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The claim now is before the Board 
for further appellate consideration.

The appeal again is REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran if further 
action, on her part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claims remaining on appeal is warranted.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.

In compliance with the Board's June 2006 remand, in letters 
dated in July 2006, April 2007, and August 2009, the VA 
provided the Veteran with notice consistent with the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and  
asked the Veteran to provide any relevant records in her 
possession, including any post-service treatment records 
pertaining to the claimed conditions, or that she identify 
any potential location of such records.  If any records were 
identified, the VA was to attempt to obtain and associate 
them with the claims file.  The Veteran did not respond to 
any of these letters.  On remand, the Veteran again should be 
given another chance to provide relevant records and/or to 
identify any potential location of such records.

At the time of the Board's June 2006 remand, the only service 
medical record in the claims file was the Veteran's 
separation examination.  During an August 2002 VA general 
medical examination, the Veteran reported that her service 
treatment records would document treatment for in-service 
injuries related to her claims.  Although the RO asserted, in 
the December 2003 statement of the case (SOC), that it had 
exhausted attempts to secure the Veteran's service treatment 
records from the service department and that the Veteran did 
not respond to the RO's requests for any records in her 
possession or for information as to the location of those 
records, the Board found that there was no documentation of 
the RO's attempts to obtain the Veteran's service treatment 
records.  On remand, VA was to once again attempt to obtain 
the Veteran's service treatment records, document such 
attempts, and associate such documents with the claims file.  
Also, the RO was to again request that the Veteran provide 
any relevant records in her possession, including any post-
service treatment records pertaining to her claimed 
conditions, or that she identify the potential location of 
such records.  On remand, only a partial copy of the 
Veteran's enlistment examination report was added to the 
record following a request to the National Personnel Records 
Center in St. Louis.  The Records Management Center (RMC) 
indicated that no service treatment records were located at 
the RMC.  In a November 2009 Formal Finding on the 
Unavailability of Service Treatment Records (STRs), the AMC 
indicated that, in October 2006 and July 2008, requests were 
submitted to the RMC and no response was received and that 
that further attempts would be futile.  Since the Veteran was 
in the Navy, requests for service records should have been 
addressed to Code 36 (the Naval Reserves Personnel Center in 
New Orleans, Louisiana) and Code 31 (the Naval Military 
Personnel Command in Millington, Tennessee) and possibly to 
the Veteran's last duty station in Colts Neck, New Jersey, 
where her separation examination was performed.  

Finally, in compliance with the Board's remand, the Veteran 
was afforded VA examinations.  If and only if additional 
service and/or post-service treatment records are obtained, 
the Veteran should be afforded new VA examinations to 
ascertain the etiology of any of the claimed disabilities 
found on examination, following a review of the claim file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's 
complete service personnel records from 
her Official Military Personnel File 
(OMPF), including all records of her 
assignments, whether permanent or TDY 
stations, and her service treatment 
records from the Naval Reserves Personnel 
Center in New Orleans, Louisiana).  If 
efforts to obtain the Veteran's OMPF and 
service treatment records are 
unsuccessful through the Naval Reserves 
Personnel Center, request such records 
from the Naval Military Personnel Command 
(NMPC) in Millington, Tennessee, the 
National Archives and Records 
Administration (NARA), and the place of 
the Veteran's separation from service in 
Colts Neck, New Jersey, and/or other 
appropriate depository.  In so doing, 
provide the NPMC, NARA, or other 
depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment 
for the Veteran.  Associate all documents 
obtained with the claims file.  All 
efforts to obtain these records, and the 
responses received, must be documented in 
the claims file, and VA must continue 
such efforts until it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.

2.  Send a letter to the Veteran and her 
representative asking the Veteran to 
provide any relevant records in her 
possession, including any post-service 
treatment records pertaining to the 
claimed conditions, or that she identify 
any potential location of such records.  
Request that the Veteran provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
additional medical records pertaining to 
her claims that are not currently of 
record.

If the Veteran responds, assist her in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  If and only if additional records 
(service or post-service treatment 
records) are associated with the claims 
file, schedule the Veteran for VA 
orthopedic, neurologic, and psychiatric 
examinations to determine the nature and 
etiology of any currently diagnosed knee, 
low back, headache, or psychiatric 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner(s) prior to the examination so 
that pertinent aspects of the Veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she reviewed the claims file.  

Based on examination findings, medical 
principles, and historical records, 
including any available service treatment 
records, each examiner should indentify 
any knee, low back, or headache 
disability, or psychiatric disorder due 
to anxiety found on examination.  For 
each such diagnosed disorder, the 
respective examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any such disorder (1) 
was first manifest during service from 
June 15, 1989 to May 3, 2002, or is the 
result of any injury suffered or disease 
contracted in service, or (2) had its 
onset within one year of the Veteran's 
discharge from service on May 3, 2003, if 
arthritis or a psychosis is identified.    

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal remains 
denied, furnish to the Veteran and her 
representative an appropriate 
supplemental SOC, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


